Citation Nr: 1746083	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder, claimed as multiple compression thoracic vertebrae fractures.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for a seizure disorder.  

4.  Entitlement to special monthly compensation due to the need for the aid and attendance of another person or on the basis of being housebound.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in December 2011 and January 2014.  

In October 2016 the Veteran testified before the undersigned.  


FINDINGS OF FACT

1.  A thoracic spine disorder was first manifested many years after service, and the preponderance of the evidence is against finding that it is in any way related to service or to a disability for which service connection has already been established.  

2.  Tuberculosis was first manifested more than three years after service, and the preponderance of the evidence is against finding that it is in any way related to service or to a disability for which service connection has already been established.  

3.  A seizure disorder was first manifested many years after service, and the preponderance of the evidence is against finding that it is in any way related to service or to a disability for which service connection has already been established.  

4.  Service connection is in effect for lung cancer with residuals of restrictive lung disease, post operative right upper and middle lobectomies scars, and obstructive disease, evaluated as 100 percent disabling.  

5.  The preponderance of the evidence is against finding that residuals of lung cancer, by themselves, render the Veteran unable to care for his daily needs or to protect himself from the hazards of his environment, such that he requires the regular aid and attendance of another person.  

6.  The Veteran does not have the loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or hips due to his service connected disability.  

7.  The preponderance of the evidence is against finding that the Veteran is substantially confined as a direct result of his service-connected disability to his dwelling and the immediate premises.


CONCLUSIONS OF LAW

1.  A thoracic spine disability is not the result of disease or injury incurred in or aggravated by service, thoracic arthritis may not be presumed to have been so incurred, and it is not the result of a disability for which service connection has already been established.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  Tuberculosis is not the result of disease or injury incurred in or aggravated by service, tuberculosis may not be presumed to have been so incurred, and it is not the result of a disability for which service connection has already been established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.

3.  A seizure disorder is not the result of disease or injury incurred in or aggravated by service, a seizure disorder may not be presumed to have been so incurred, and it is not the result of a disability for which service connection has already been established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.

4.  The criteria have not been met for special monthly compensation based on the need for the regular aid and attendance of another person or on the basis of being housebound.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

On several occasions, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  

The Service Connection Claims

During his October 2016 hearing, the Veteran testified that his tuberculosis was first manifested three years after service and that service connection is, therefore, warranted on a presumptive basis.  He also testified that his thoracic spine disability and seizures were the result of residuals of lung cancer and that service connection was warranted on a secondary basis.  However, after carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.  

For certain disabilities, such as arthritis, a seizure disorder and tuberculosis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within a specified time after a veteran's discharge from active duty. For arthritis and a seizure disorder, the presumptive period is one year.  For tuberculosis, the presumptive period is three years.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310.  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id.

The Thoracic Spine 

The Veteran's service treatment records to include the reports of his February 1967 entrance and February 1970 service separation examinations are negative for any complaints or clinical findings of a thoracic spine disability of any kind.  

During a VA examination in September 2013, the Veteran reported injuring five thoracic vertebrae during a seizure in November 2011.  That was more than 40 years after the Veteran's service and there are no intervening records showing a thoracic spine disability of any kind.  Those factors constitute probative evidence against a claim for direct service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

In March 2014 and November 2016 C. B., M.D., the Veteran's family physician opined that the claimed disorders were either directly related to the claimant's service, to include his inservice exposure to tuberculosis and Agent Orange, or to his service-connected disability.  Dr. B. did not provide any rationale for his opinion.  

As will be discussed below, service connection is not established for either tuberculosis or a seizure disorder.  Therefore, neither would provide an avenue for secondary service connection.  While service connection has been established the residuals of lung cancer, the associated treatment records and surgical reports do not show any involvement of the thoracic vertebrae.  

Following a 2013 VA examination, to include a review of the claimant's treatment records, a VA examiner opined that it was less likely than not that a thoracic disorder was the result of or proximately due to the Veteran's residuals of lung cancer.  A CT scan confirmed the presence of thoracic compression fractures, however, the examiner saw no evidence of any relationship between the appellant's fracture residuals and his lung cancer surgical residuals.  Because the VA examiner's opinion was based on a review of the Veteran's records, as well as an examination, the Board finds it provides greater probative weight than the conclusory statements from the Veteran's family physician.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence); see also, Guerrieri v. Brown, 4 Vet. App. 467 (1993) (explicitly rejecting the broad application of the 'treating physician rule' that gives the opinions of treating physicians greater weight in evaluating a veterans' claims).  .

In sum, the preponderance of the most probative evidence is against finding a chronic thoracic spine disability in service, against finding evidence of compensably disabling thoracic arthritis within a year of the appellant's separation from active duty, and against finding a nexus between the Veteran's current thoracic spine disability and service or a service-connected disability.  Accordingly, the Veteran does not meet the criteria for service connection on direct, presumptive or secondary basis.  The appeal is denied.

Tuberculosis 

The Veteran's service medical records, to include reports of his service entrance and separation examinations are negative for any complaints or clinical findings of tuberculosis.  Indeed, during his separation examination, the Veteran denied that he then had, or had ever had, tuberculosis.  

The Veteran and his wife maintain that his tuberculosis began as early as 1972 and that he was treated for tuberculosis at Barlow Hospital in 1973.  However, those assertions are not supported by the evidence on file.  Efforts to obtain records from Barlow Hospital have met with negative results.  

During a period of VA hospitalization in October 1982, it was noted that the Veteran's tuberculosis had first been diagnosed in 1974.  That was more that was more than three years after separation from active duty, and does not fall within the presumptive period for service connection.  38 C.F.R. § 3.309(e).  

The 1982 hospitalization reportedly showed a reactivation of tuberculosis.  After his VA hospital discharge in 1982, the Veteran was transferred to Barlow Hospital for further treatment.  

In March 2014 and November 2016, Dr. B. suggested that the Veteran's tuberculosis was due to his exposure to Agent Orange in the Republic of Vietnam.  While certain disabilities are presumed to be the result of such exposure, tuberculosis is not such a disability, and Dr. B. provided no basis for his conclusion.  Hernandez-Toyens; Guerrieri.  Moreover, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed.Reg. 341-346 (1994). See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 57,586-57,589 (1996), 64 FR 59232-43 at 59238-9 (Nov. 2, 1999). Thus, claims based on Agent Orange exposure are unique in that entitlement, under the presumptions codified in 38 U.S.C.A. § 1116  and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of scientific evidence, ordered by statute. 38 U.S.C.A. § 1116 (b) (West 2014).

That does not preclude the Veteran from providing evidence of direct service connection between tuberculosis and service; however, such evidence has not been received by VA.  

Absent evidence of compensably disabling tuberculosis within three years after separation from active duty, absent competent evidence showing a link between tuberculosis and service, and absent competent evidence of a nexus to service, the Veteran does not meet the criteria for service connection for tuberculosis.  Accordingly, entitlement to service connection for tuberculosis is not warranted.  


Seizures

The report of the Veteran's service entrance examination shows that he sustained a head injury in a 1965 automobile accident.  However, there were no findings of any residual disability, including dizziness or fainting spells; epilepsy or fits; or periods of unconsciousness.  Hence, the Veteran was neurologically sound at enlistment.

In May 1967 the Veteran passed out from coughing and hyperventilation associated with bronchitis.  In December 1967, an electroencephalogram was administered, in part to rule out the presence of seizures.  The electroencephalogram was normal, and the Veteran served the remaining two years and four months of service without any evidence of seizure activity to include dizziness, fainting spells, fits, or periods of unconsciousness.  At discharge he was clinically evaluated as neurologically normal.  

In October 1982, the Veteran had a witnessed grand mal seizure, one day prior to his admission to the hospital.  It was noted that the Veteran's sister was taking medication for seizures.  The Veteran denied previous seizures, and a neurologic examination, head CT, and echo encephalogram were negative.  The etiology of the seizure was unknown.  

In May 2005, the Veteran was hospitalized for a left-sided injury.  A CT showed old lacunar infarct of the right internal capsule and left frontal deep white matter.  

In November 2011, the Veteran was admitted to the hospital following a seizure.   A CT of the head revealed mild volume loss and chronic ischemic changes.  There also was evidence of old infarcts with encephalomalacia. The diagnosis was a seizure disorder, new onset, possibly secondary to old cerebrovascular accident.  

In September 2013, following a VA examination, the examiner opined that it was less likely than not that the Veteran's seizures were due to service.  Following a careful review of the Veteran's claims file, the examiner found no evidence of a chronic, identifiable seizure disorder until November 2011.  The examiner opined that it was less likely than not that the Veteran's seizure disorder was related to service.

In March 2014, C. B., M.D. reported that the Veteran's seizure disorder was likely related in some way to his exposure to Agent Orange and tuberculosis while in Vietnam.  Seizures have not been found by the Secretary of VA to be related to herbicide exposure.  Further, the appellant is not service connected for tuberculosis.  Finally, Dr. B.'s opinion fails to provide any substantive rationale explaining why the Veteran's seizures are related to service.  As such, his opinion is of de minimus probative value.  Hernandez-Toyens; Guerrieri.

In sum, the most probative evidence preponderates against finding evidence of a seizure disorder in service, against finding a chronic identifiable seizure disorder for many years after service, against finding a relationship between a seizure disorder and the appellant's inservice herbicide exposure, and against finding a relationship between any service connected disorder and any seizure disorder.  As such, the claim is denied. 

Special monthly compensation 

The Veteran, his wife, and son contend that his service-connected disabilities render him unable to care for his daily needs or to protect himself from the hazards of his environment.  They maintain that he requires the regular aid and attendance of another person or, in the alternative, that his service-connected disabilities effectively preclude him from leaving his household.  In either case, the Veteran contends that he is entitled to special monthly compensation. However, after carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim.  

Special monthly compensation  is payable under several circumstances, including when a veteran is permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person. 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350. 

A veteran shall be considered to be in need of regular aid and attendance if: he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352. 

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the Veteran remain in bed. 38 C.F.R. § 3.352.  It is mandatory for VA to consider the enumerated factors within the regulation; at least one of the enumerated factors must be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  

Special monthly compensation is also warranted when a veteran has a single service-connected disability rated as 100 percent disabling and is permanently housebound by reason of his service-connected disability or disabilities.  This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350.  

The Veteran has a 100 percent schedular evaluation for his only service-connected disability -residuals of lung cancer.  However the preponderance of the evidence is against a finding that he is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises.  The reports of his is annual wellness examinations in February 2013, February 2015, and February 2016 by his private physician, C. B., M.D, show that the Veteran continues to drive himself and that he ambulates with a cane or walker.  While he does not have an exercise routine, he is active.  The December 2013 VA examiner stated that there were no restrictions on the appellant leaving his home or immediate premises.  Finally, the Board notes that the Veteran is not service connected for visual impairment, nor is he a patient in a nursing home due to residuals of lung cancer. 38 C.F.R. § 3.352.  Taken together, such evidence supports the opinion of the December 2013 VA examiner that the Veteran was not confined to his dwelling or the immediate premises.  Therefore, the salient question is whether he requires actual, regular personal assistance from others due to the inability to dress or undress himself; to keep himself clean; to feed himself; to attend to the wants of nature; to adjust a prosthetic device which by reason of the Veteran's disability cannot be done without aid; or to protect himself from the hazards or dangers of his daily environment.  

The Veteran's treatment records and statements from his wife and son show that he does not prepare his own meals his service-connected disability limits his ability to perform house maintenance and vehicle upkeep.  However the preponderance of the evidence of record such as reports of his annual wellness examinations and December 2013 VA examination, show that he is independent in performing the activities of daily living to include bathing, dressing and undressing, eating, transferring from bed to chair and back, voluntary control of urinary and fecal discharge, toileting, and walking.  He does not require medication management, and he is able to manage his financial affairs.  Moreover, the foregoing evidence specifically notes that he is not bedridden.  

The Veteran reportedly has significant impairment caused by thoracic and seizure disorders, however, neither disability is service-connected.  Therefore, neither is relevant to this claim of entitlement to special monthly compensation.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran is housebound or requires regular care or assistance to protect him from the hazards or dangers of his daily environment due exclusively to his service-connected disabilities.  Accordingly, he does not meet or more nearly approximate the criteria for special monthly compensation on those bases. Therefore, entitlement to special monthly compensation is denied.

In arriving at this decision, the Board recognizes that the Veteran is severely impaired by his residuals of lung cancer.  Indeed, the 100 percent schedular rating reflects that severity.  However, he also notes that he has been granted Social Security disability benefits due to unemployability caused by that disorder.  While a finding of unemployability by the Social Security Administration is relevant evidence which needs to be weighed and evaluated, it is not dispositive of the issue of special monthly compensation.  Indeed, each agency has its own law and regulations to consider in making various determinations, and there is no evidence in the Social Security records showing the need for the aid and attendance of another person or that the Veteran is housebound due to his service-connected disability.  

Additional Considerations

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a thoracic spine disability, claimed as multiple thoracic compression fractures is denied.

Entitlement to service connection for tuberculosis is denied.

Entitlement to service connection for a seizure disorder is denied.  



Entitlement to special monthly compensation is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


